Citation Nr: 0122411	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  99-18 716	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 RO rating decision, which denied 
the veteran's claim for an increased rating in excess of 30 
percent for PTSD.  The veteran perfected an appeal of this 
determination.  By a separate rating decision, dated in 
December 2000, the RO granted the veteran an increased rating 
to 50 percent for his PTSD.  Inasmuch as the grant of the 50 
percent rating is not the maximum benefit under the rating 
schedule, the claim for an increased evaluation for PTSD 
remains in controversy and, hence, it is a viable issue for 
appellate consideration by the Board.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).


FINDINGS OF FACT

The veteran's clinical signs and manifestations of PTSD have 
resulted in no more than social and occupational impairment 
with reduced reliability and productivity due to symptoms 
such as sleep disturbance, depression, mood swings, feelings 
of guilt, and difficulty in establishing and maintaining 
effective work relationships.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 50 
percent for post traumatic stress disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001), 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

The record reflects that the RO has made reasonable efforts 
to notify the veteran and his representative of the 
information and medical or lay evidence necessary to 
substantiate his claim.  In VA letters dated in September 
1998, January 1999, and March 2000, the veteran and his 
representative were specifically notified of the evidence 
that VA would obtain, and the evidence he was expected to 
provide in support of his claim.  The RO has developed the 
record by requesting VA outpatient treatment reports, which 
were identified by the veteran.  Once received, the 
referenced treatment reports where then associated with the 
claims folder, and they appear to be intact.  The RO provided 
the veteran with two VA examinations, which were conducted in 
April 1999 and October 2000, for purposes of evaluating his 
PTSD; and copies of the examination reports have been 
associated with the file.  Further, the April 1999 and 
December 2000 rating decisions, and the July 1999 statement 
of the case addressed the law and the evidence necessary to 
substantiate a claim for an increased rating for PTSD.  The 
veteran has not alluded to any other evidence not of record 
and, indeed, the Board is unable to identify any such 
evidence.  Thus, the veteran has received notice and 
assistance contemplated by law.  Adjudication of this appeal, 
without remand to the RO for initial consideration under the 
new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Therefore, the claim of entitlement to an increased rating in 
excess of 50 percent for PTSD is ready for appellate review.

Factual Background

The veteran had active military service from May 1963 to May 
1967.

By a May 1997 RO decision, the veteran's claim of entitlement 
to service connection for PTSD was granted, and a 30 percent 
evaluation for such was assigned.  (Since this May 1997 
decision, the veteran's rating has been increased to 50 
percent.)

In July 1997, the RO received two personal written statements 
from individuals who have supervised the veteran's work.  
According to one supervisor, the veteran is an excellent 
mechanic however, he is difficult to supervise.  The 
supervisor advised that the veteran's job requires that he 
work as part of a team however, the veteran's personality 
tends to alienate his co-workers.  The supervisor also 
indicated that the veteran was subject to mood swings ranging 
from belligerent to friendly.  Lastly, the veteran has 
switched work crews because he could not get along with the 
other employees, and the veteran's supervisor has attempted 
to place the veteran on independent projects to prevent 
personnel conflicts.

According to the veteran's other supervisor, the veteran is 
an excellent employee.  The supervisor did note however, that 
there are times when the veteran appears to be moody and 
withdrawn.  The supervisor has seen the veteran "blow his 
top" however, these episodes are usually brief, and the 
supervisor is 100 percent convinced the veteran would not 
intentionally hurt anyone.  As a resolution, the supervisor 
has intentionally kept the veteran separated from other 
workers.

In July 1998, the veteran submitted his most recent claim of 
entitlement to an increased rating for his service-connected 
PTSD.

In September 1998, the RO received a letter from a Clinical 
Social Worker at the Greensboro VAMC.  The social worker 
advised that the veteran had been in individual and group 
therapy since October 1997, at the Greensboro VAMC.  It was 
noted that since the veteran worked full-time and had many 
responsibilities, he had to make an extra effort to receive 
weekly therapy for his PTSD. 

The social worker advised that since the veteran began group 
therapy, he has had greater difficulty with sleep, 
nightmares, intrusive thoughts, recollection of repressed 
traumas, and survival guilt.  It was also noted that the 
veteran's earlier "workaholic" coping mechanism, utilized 
to repress traumatic memories, has become less effective 
since the veteran has begun receiving therapy for his PTSD.  
Lastly, it was noted that the veteran avoided using 
medication for relief of some symptoms because he felt this 
would interfere with his ability to function appropriately at 
work.

In January 1999, the RO received outpatient treatment reports 
from the Salisbury VAMC, which were dated February 1998 
through May 1998.  The referenced reports evidence the 
veteran complained of having sleep difficulties and continued 
symptoms of PTSD, to include irritability.

In April 1999 the veteran underwent a VA examination for 
purposes of evaluating his PTSD.  The veteran self-reported 
that his condition had worsened.  He advised that his sleep 
was worse and he has had more trouble being in crowds.  
Additionally, he is more easily upset and irritable, and he 
spends more time by himself.  He indicated that he was 
employed full time as a machinist.  He advised that he 
participated in weekly group therapy at the Greensboro VAMC.  
Overall, he spent much of his time around his home.  He 
indicated that he has been married for 32 years, and he has 
three children.  His youngest child is autistic and lives at 
home.  Finally, the veteran advised that he has few outside 
interests, and he feels more uncomfortable with the passage 
of time.

Upon mental status examination, the veteran was described as 
alert and cooperative.  He was neatly dressed.  There were no 
loose associations or flight of ideas, which were noted.  In 
addition, there were no bizarre motor movements or tics.  The 
veteran's mood was somewhat tense, and his affect was 
appropriate.  There were no delusions, hallucinations, ideas 
of reference, or suspiciousness, which were noted.  The 
veteran was oriented in all three spheres and his memory for 
both the remote and recent was good.  His insight and 
judgment appeared to be adequate, as did his intellectual 
capacity.  The veteran's final diagnosis was PTSD.  The 
veteran had a global assessment functioning assignment of 52, 
and the examiner commented that the veteran was working full-
time and was able to keep his job.  According to the 
examiner, the veteran had moderately severe impairment of 
social and occupational functioning.

In a written statement dated in August 1999, the veteran 
expressed his dissatisfaction with the above-referenced VA 
examination.  According to the veteran, he did not believe 
his April 1999 examination was conducive to getting an 
accurate impression of the severity of his symptoms. 

In March 2000, the veteran's clinical social worker from the 
Greensboro VAMC again submitted a written statement, wherein 
he advised that based on their extensive work with the 
veteran from an evaluative and therapy standpoint, the 
veteran's PTSD condition was chronic and severe.  The 
clinical social worker advised that the veteran would 
typically awaken after two to three hours from sleep 
following a nightmare.  The veteran then stayed up the 
remainder of the night wandering the fields near his home.  
The veteran also lived on the edge of self-destruction and 
rage at his work or at his home, where he wandered the fields 
in isolation.  It was further relayed that the veteran has 
had to work to provide for his autistic son, whose condition 
the veteran perceives is a direct result of events from 
Vietnam.  It was also noted that while the veteran has 
maintained one marriage since Vietnam, the quality of the 
relationship suffers because of complications with the 
veteran's PTSD.  In comparing the veteran's PTSD to that of 
other veterans, the social worker advised that he certainly 
felt the veteran's percentage for service-connected PTSD 
should be increased.  Finally, the clinical worker noted that 
because of the veteran's tenacity and sense of responsibility 
he endured work, home, and social situations in spite of his 
PTSD, whereas other men would long ago have surrendered.

In June 2000, the RO received the veteran's outpatient 
treatment reports from the Durham VAMC.  A notation dated in 
February 2000 indicates the veteran presented for treatment 
with complaints of not being able to sleep.  He advised that 
he was also experiencing stress with his wife, who needed a 
heart transplant.  Objective findings indicated the veteran 
was more anxious and fidgety.  It was noted that he had 
nervous movement of his legs and anxious speech.  His mood 
was down and his affect was constricted.  He had no overt 
psychotic symptoms or suicidal ideation.  The examiner's 
assessment was that the veteran had PTSD and depression.  
Treatment included giving the veteran medication on a trial 
basis.

A notation dated in May 2000 indicates the veteran presented 
for treatment with complaints that he was sleeping too much. 
At this time, he had stopped taking medication.  Objective 
findings were the same as the veteran's February 2000 
examination.  Again, the examiner's assessment was that the 
veteran had PTSD and depression.

In October 2000, the veteran underwent an additional VA 
examination for purposes of evaluating his PTSD.  On this 
occasion, the veteran self-reported that he did not sleep 
well.  He indicated he had nightmares about four times a 
week.  He was upset during the day.  He advised that he had a 
very strong startle reaction, and he could not stand near or 
hear helicopters.  He has had no psychiatric 
hospitalizations.  It was noted that the veteran has tried a 
lot of different medications with difficulties.  He reported 
he was working, and he has worked for 22 years.  He stated 
that the job was not very stressful since he has been doing 
it so long.  He stated that he did not think that he could 
take the job if they changed something he had to do or if he 
had to go to a new job.  He stated that he has been fired 
once for hitting someone.  According to the veteran, he has 
had to leave work and go home early when he was upset. 

Socially, the veteran was very anxious and could not stand to 
be around people.  He stays depressed, and works all of the 
time to keep his mind off of Vietnam.  He stated that he has 
been told at therapy that he uses work to avoid life.  He 
indicated he has no good friends, and he is isolated.  The 
veteran stated that in the past, he had an alcohol problem, 
but he gave up alcohol approximately 11 years ago.  The 
veteran advised that currently, he lived with his wife and 19 
year old son.  The veteran stated that he has had to quit 
going to his son's school meetings because he would get upset 
and threaten to hit someone.  He stated that he left one 
meeting in handcuffs.  The veteran also relayed that since 
his mother's death, he has hardly ever visited his siblings.  
He does not attend Christmas family gatherings.  In regards 
to his wife, the veteran has advised that she has left him 
alone all these years because she knows that he has got so 
many problems.  He stated that he is forgetful a lot, and he 
has trouble concentrating.  He stated that this is mainly due 
to the fact that he keeps a lot of junk from Vietnam in his 
mind.

Upon examination of the veteran, he was described as neatly 
groomed and dressed.  It was noted that he behaved normally.  
His attitude was friendly, cooperative, and polite.  He was 
not hostile, belligerent, or negative.  His speech was normal 
in rate and tone, with good grammar and good vocabulary.  He 
gave goal-directed answers.  There was no pressured speech, 
flight of ideas or looseness of associations.  The veteran's 
thought content revealed no hallucinations, delusions, 
paranoia or ideas of reference.  It was noted that the 
veteran has had some homicidal and suicidal ideation.  His 
self-confidence was described as low.  He had nightmares, 
flashbacks, startle reaction, intrusive memories, impulse 
control problems, concentrating problems, decreased interest 
in things and alienation.  His affect showed moderately 
severe anxiety, moderate depression, and moderate psychomotor 
retardation.  Cognitive examination showed the veteran was 
oriented and alert.  His judgment and insight was described 
as fair.  His intelligence was average.  Final diagnosis was 
that the veteran had PTSD with a global assessment of 
functioning score of 45.  The examiner explained that this 
was because the veteran had no social interactions at all.  
The examiner noted the veteran was even alienated from his 
family.  Lastly, the examiner advised that the veteran was 
able to work, but only because of special circumstances that 
he probably could not find anywhere else.




Legal Analysis

The veteran contends that an increased rating in excess of 50 
percent is warranted for his service-connected PTSD.  The 
veteran also filed his claim for increase in July 1998, after 
the regulatory criteria under the rating schedule for 
evaluating mental disorders were amended, effective from 
November 7, 1996.  Thus, only the amended regulations are for 
application in this case.  Cf. Karnas v. Derwinski, supra.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  Moreover, the VA has a duty 
to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The VA is also required to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in the veteran's favor.  38 C.F.R. § 4.3.

Currently, the veteran's PTSD is rated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under the amended rating criteria, effective November 7, 
1996, a 50 percent rating is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

In light of the above applicable rating criteria and upon 
close review of the evidence in this case, the Board 
determines that the disability picture for the veteran's PTSD 
more nearly approximates the criteria for a 50 percent rating 
evaluation.  For instance, the veteran has experienced 
difficulty in establishing and maintaining effective work and 
social relationships due to his PTSD.  His supervisor has 
advised that that veteran is subject to mood swings ranging 
from belligerent to friendly.  Another supervisor has 
witnessed the veteran "blow his top."  Ultimately, both 
supervisors indicated that the veteran's condition has 
necessitated separating him from other co-workers.

Socially, the veteran testified in April 1999, that he has 
had increased trouble being in crowds.  Additionally he is 
more easily upset and irritable being in a crowd.  
Consequently, the veteran spends much of time around his 
home, although he does attend group therapy in order to cope 
with his PTSD symptoms such as difficulty with sleep, 
nightmares, intrusive thoughts, recollection of repressed 
traumas, and survival guilt.  More recently, in October 2000, 
the veteran indicated that he has no good friends, and he is 
isolated.  Given the veteran's above-referenced social and 
occupational impairment the assignment of a 50 percent rating 
evaluation is more appropriate regarding the veteran's 
service-connected PTSD.

A rating in excess of 50 percent is not warranted, as there 
is no evidence of increased symptomatology, which is 
consistent with a 70 percent rating.  Likewise, the evidence 
does not demonstrate that the veteran has social and 
occupational impairment, with deficiencies in most areas such 
as work, family relations, judgment, and thinking.  While the 
veteran has experienced difficulties at work due to his PTSD 
symptoms, he has continued to work as a machinist for the 
past 22 years.  In fact, the veteran has testified that his 
job is not very stressful since he has been doing it for so 
long.  The veteran stated that he did not think he could take 
the job if they changed something he had to do, or if he had 
to go get a new job; however, based on the statements from 
his supervisors accommodations have been readily made in 
regards to the veteran's working conditions.  For instance, 
he has been isolated from others and allowed to work alone.  
Additionally, the bulk of the medical evidence from the 
veteran's April 1999 and October 2000 VA examination indicate 
the absence of any symptomatology, which would likely affect 
his occupational reliability and productivity.  In April 
1999, the veteran was oriented as to person, place and time.  
There were no loose associations or flight of ideas.  The 
veteran's mood was somewhat tense, but his affect was 
appropriate.  The veteran had no delusions, hallucinations, 
ideas of reference, or suspiciousness.  His insight and 
judgment appeared to be adequate.  In October 2000, it was 
noted that the veteran behaved normally.  He was not hostile, 
belligerent, or negative.  More importantly, the veteran's 
thought content revealed no hallucinations, delusions, 
paranoia or ideas of reference although it was noted the 
veteran's affect showed moderately severe anxiety, moderate 
depression and moderate psychomotor retardation.  Cognitive 
examination revealed the veterans was oriented and alert.  
Finally, his judgment and insight was described as fair, 
while his intelligence was average.

In regards to the veteran's family relations, the evidence 
again does not indicate an inability to establish and 
maintain effective relationships.  Although the evidence 
reflects that the veteran's relationship with his wife has 
become stressful, due to both her medical condition and his 
PTSD symptoms, the couple has nevertheless remained married 
for 32 or more years.  Moreover, they have cared for their 
youngest son who is autistic.  Lastly, the veteran has also 
indicated that he has two other children and he has never 
indicated that their relationship is strained.  Given the 
veteran's ability to partially function socially and maintain 
his employment, an increased rating in excess of 50 percent 
is not warranted.

In the same respect, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
In this regard, the record does not reflect that the 
veteran's PTSD has recently required him to undergo 
hospitalization or has interfered with his employment.  In 
fact, the veteran has admitted that his job is not very 
stressful, since he has been doing it so long.  In October 
2000 he advised that he has had no psychiatric 
hospitalization.
While PTSD may well cause the veteran some impairment in his 
daily activities, there is nothing to distinguish his case 
from the cases of numerous other veterans who are subject to 
the schedular rating criteria for PTSD.  Therefore, based on 
the evidentiary record, the Board finds that the 
aforementioned assignment of a 50 percent schedular rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected PTSD.  In any event, the 
Board, in the first instance, may not assign an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88 
(1996).

Full consideration has been given to the requirements of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased rating in excess of 50 percent is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

